 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PHILLIP L. ARTHUR, State Bar No. 238339
     Supervising Deputy Attorney General
 3   ERIK A. GUTIERREZ, State Bar No. 273837
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7340
 6    Fax: (916) 324-5203
      E-mail: Erik.Gutierrez@doj.ca.gov
 7   Attorneys for Defendants G. Giessner
     and N. Guzman
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12

13   KARIMI SUTTON,                                      2:16-cv-02369 KJM EFB
14                                           Plaintiff, STIPULATION TO MODIFY
                                                        SCHEDULING ORDER
15                  v.
16                                                       Judge:     The Honorable Edmund F.
     G. GIESSNER, et al.,                                           Brennan
17                                                    Trial Date:   Not set
                                          Defendants. Action Filed: September 23, 2016
18

19

20         Pursuant to Local Rule 143, the parties stipulate and ask the Court to Order that the

21   scheduling order entered on April 2, 2019 (ECF No. 20) be modified as follows: (1) Plaintiff’s

22   deposition shall be completed on or before September 9, 2019; (2) any motions necessary to

23   compel discovery shall be filed on or before September 16, 2019; (3) dispositive motions shall be

24   filed on or before December 9, 2019; and (4) the Court will schedule pretrial proceedings, if

25   necessary, upon the resolution of any pretrial motions filed.

26         “The district court is given broad discretion in supervising the pretrial phase of litigation.”

27   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

28   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good
                                                    1
                                               Stipulation to Modify Scheduling Order (2:16-cv-02369 KJM EFB)
 1   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified
 2   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’” Zivkovic
 3   v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975
 4   F.2d at 607).
 5         Good cause exists for this extension. Plaintiff’s deposition was initially scheduled for July
 6   9, 2019. In June 2019, Defendants’ counsel became aware that the Law Offices of Marc
 7   Grossman intended to substitute into this case as counsel for Plaintiff Karimi Sutton. The
 8   substitution of attorney was completed and approved by the Court on July 10, 2019. (ECF No.
 9   25.) Due to the appearance of Plaintiff’s counsel, Defendants voluntarily agreed to move
10   Plaintiff’s deposition to August 2, 2019. Defendants’ and Plaintiff’s counsel arranged to appear
11   for the August 2, 2019 deposition by video teleconference. Plaintiff would appear for the
12   deposition in-person at his correctional institution, Substance Abuse Treatment Facility and State
13   Prison, Corcoran (SATF-CSP, Corcoran).
14         On the morning of August 2, 2019, approximately twenty minutes before the video
15   teleconference deposition was set to begin, the parties were made aware that the Internet
16   connection at Plaintiff’s correctional institution, SATF-CSP, Corcoran was and had been down
17   since 11 p.m. on August 1, 2019. As Plaintiff’s counsel is located in Upland, California, and
18   Defendants’ counsel is located in Sacramento, California, there was no feasible way for either
19   counsel to appear in-person on short notice. Counsel waited for approximately forty-five minutes
20   after the scheduled start-time to see if the Internet connection would be fixed, but it was not.
21   Counsel jointly agreed to postpone the deposition, complete this stipulation, and move the Court
22   for an Order to modify the scheduling conference. Additionally, Plaintiff’s counsel is scheduled
23   for a pre-paid vacation from August 4, 2019 to the close of the discovery period, which prevents
24   the parties from completing Plaintiff’s deposition by the Court ordered deadline of August 9,
25   2019. Accordingly, the parties request an additional 30 days to complete Plaintiff’s deposition.
26   ///
27   ///
28   ///
                                                       2
                                               Stipulation to Modify Scheduling Order (2:16-cv-02369 KJM EFB)
 1         Accordingly, the parties hereby agree and stipulate as follows:
 2         1.    Plaintiff’s deposition shall be complete on or before September 9, 2019;
 3         2.    Any motions necessary to compel discovery shall be filed on or before
 4               September 16, 2019;
 5         3.    Dispositive motions shall be filed on or before December 9, 2019; and
 6         4.    The Court will schedule pretrial proceedings, if necessary, upon the resolution of any
 7   pretrial motions filed.
 8   Dated: August 5, 2019                                 Respectfully submitted,
 9                                                         XAVIER BECERRA
                                                           Attorney General of California
10                                                         PHILLIP L. ARTHUR
                                                           Supervising Deputy Attorney General
11

12                                                         /s/ Erik A. Gutierrez
                                                           ERIK A. GUTIERREZ
13                                                         Deputy Attorney General
                                                           Attorneys for Defendants G. Giessner, and N.
14                                                         Guzman
15   Dated: August 5, 2019
16                                                         /s/ Marc Grossman
                                                           MARC GROSSMAN
17                                                         LAW OFFICES OF MARC GROSSMAN
                                                           Attorneys for Plaintiff Karimi Sutton
18

19         IT IS SO ORDERED. The discovery and scheduling deadlines shall be modified as
20   follows: (1) Plaintiff’s deposition shall be complete on or before September 9, 2019; (2) any
21   motions necessary to compel discovery shall be filed on or before September 16, 2019;
22   (3) dispositive motions shall be filed on or before December 9, 2019; (4) the Court will schedule
23   pretrial proceedings, if necessary, upon the resolution of any pretrial motions filed.
24   Dated: August 7, 2019
25

26                                                    ________________________________________
                                                      Edmund F. Brennan
27                                                    United States Magistrate Judge
     SA2019100656/13978673.docx
28
                                                       3
                                               Stipulation to Modify Scheduling Order (2:16-cv-02369 KJM EFB)
